              Case
               Case2:20-cv-01105-JLR
                    2:20-cv-01105-JLR Document
                                       Document39-2
                                                50 Filed
                                                    Filed08/10/20
                                                          08/03/20 Page
                                                                    Page11ofof13



1
                                                         THE HONORABLE JAMES L. ROBART
2

3

4

5

6

7
                                UNITED STATES DISTRICT COURT
8
                               WESTERN DISTRICT OF WASHINGTON
9                                        AT SEATTLE

10       STATE OF WASHINGTON,
11                                    Plaintiff,
12                v.                                           No. 2:20-cv-01105-JLR
13
         UNITED STATES DEPARTMENT OF
         HEALTH AND HUMAN SERVICES;
14       ALEX M. AZAR, in his official capacity              ORDER GRANTING
         as the Secretary of the United States               AGREED MOTION FOR LEAVE TO
15       Department of Health and Human Services,            FILE BRIEF OF U.S. HOUSE OF
                                                             REPRESENTATIVES AS AMICUS
16
                                                             CURIAE IN SUPPORT OF PLAINTIFFS
                                      Defendants.
17

18

19

20           This MATTER came before the Court on the Agreed Motion for Leave to File Brief of

21   U.S. House of Representatives as Amicus Curiae in support of Plaintiffs. Having considered the
22
     Motion, and all relevant evidence and authorities, it is hereby:
23
             ORDERED that the motion is GRANTED.
24

25
                                        August 2020.
                           10th day of ________,
             ENTERED this _____
26

27                                                              A
                                                              ______________________________
                                                              The Honorable James L. Robart
                                                              United States District Court Judge
28
     ORDER RE: MOTION FOR LEAVE TO FILE BRIEF
     OF U.S. HOUSE OF REPRESENTATIVES AS AMICUS CURIAE             .
     Case No. 2:20-cv-01105
                                                         1
